Exhibit 10.1

 

 

THIS LEASE made September 1, 2017, by Mullins Properties, LLC (“Lessor”) and
BioLargo Engineering, Science & Technologies, LLC (“Lessee”)

 

WITNESSETH:

 

Lessor and Lessee, in consideration, of the following mutual covenants, have
agreed:

 

 

1.

DEMISE: Lessor does lease to Lessee, and Lessee does lease from Lessor, certain
real property and improvements comprising approximately 13,000 square feet, more
or less, located at 105 Fordham Road, Oak Ridge, Anderson County, Tennessee
37830 (the “Premises”).

 

The Premises shall be used and occupied by Lessee solely as business office and
warehouse.

 

 

2.

TERM: The Term of this lease shall be for a period of three (3) years beginning
on September 1, 2017 (Commencement Date) and ending three (3) years after the
Commencement Date.

 

 

3.

BASE RENT: Lessee agrees to pay Lessor a total base rent of five thousand four
hundred dollars ($5,400.00) per month.

 

Base rent, shall be payable in consecutive monthly installments, in advance,
without demand, on the first day of each month during the term of this Lease.
Lessee shall pay the base rent without deduction, diminution or set-off, except
as specifically set forth therein.

 

Any installment of rent not received within ten (10) days of its due date shall
be subject to a late charge of five percent (5%).

 

Lessor acknowledges that it has received from Lessee the sum of Five Thousand
Four Hundred Dollars ($5,400.00) which shall be applied to the first month’s
base rent, plus $5,400.00 which shall be applied to the last month’s rent.

 

 

 

4.

ADDITIONAL RENT. In addition to the base rent and other charges specified in
this Lease, the Lessee agrees to pay water, sewer, common area exterior
electric, gas, parking area maintenance, lawn maintenance, assessments, and any
other reasonable expense item associated with the ongoing minor maintenance,
repair and operation of the Premises, but excluding those items with are the
Lessor’s obligation, as specified in Paragraph 8 below.

 

 

 

5.

SECURITY DEPOSIT. No security deposit will be required under this Lease

 

 
 

--------------------------------------------------------------------------------

 

 

 

6.

UTILITIES. Lessee shall pay for all utilities delivered to the Premises,
including cooling, telephone and all other utilities and all taxes or charges on
such utility services. Lessor shall not be liable for any interruption or
failure in the supply of any utilities to the Premises nor shall rent be abated
during such failure or interruption, unless such failure is caused by Lessor’s
negligence or willful misconduct.

 

 

7.

LESSEE COVENANTS. Lessee agrees that: (a) Lessee will pay the rent and other
charges herein reserved at the times and in the manner aforesaid; (b) it will
not use or permit the Premises to be used for any illegal or improper purposes,
nor permit any disturbance, noise or annoyance detrimental to the Premises or
its neighbor; (c) it will not make any alterations or improvements upon the
Premises without the written consent of Lessor which consent shall not be
unreasonably withheld; (d) upon reasonable advance notice, it will permit
Lessor, its agents or employees at all reasonable times, to enter into the
Premises and the view the condition thereof; (e) it will, at its own expense,
keep and maintain the interior of the premises, including HVAC in good condition
and repair, so as to tender it to Lessor at lease termination, broom clean, and
in the same condition as received; ordinary wear and tear, damage by fire or
other casualty or acts of God expected; provided Lessee shall not be required to
remove any approved alterations at the end of the Lease term; (f) it shall at
its own cost and expense, replace any plate glass which may be broken during the
term of this lease; and (g) it will fully and completely comply with any and all
covenants and restrictions applicable to the Premises.

 

 

8.

LESSOR COVENANT. Lessor agrees that it will maintain, repair and replace items
in excess of One Thousand Dollars ($1,000.00), as necessary (a) the structural
portions of the Premises, including roofs, foundations, slabs and walls, and (b)
all building systems and utility lines serving the Premises.

 

 

9.

LIABILITY FOR DAMAGES. Lessor shall not be liable for any damage done or
occasioned by or from plumbing, gas, water, steam or other pipes or sewage or
the bursting, leaking or running of any cistern, tank, washstand, water closet,
or waste pipe above, upon or about the Premises, nor for damages occasioned by
water, coming through the roof, sunlight, trap door or otherwise, nor for any
damage arising from acts of negligence of any other tenants of the building of
which the Premises is a part.

 

 

10.

FIRE INSURANCE. Lessor shall keep the building of which the Premises are a part
insured against loss or damage by fire or other casualty to the extent required
by the permanent lender.

 

 

11.

INSURANCE AND INDEMNITY. Lessee shall carry and maintain, at sole cost and
expense, the following types of insurance, in the amounts specified and in the
form hereinafter provided for:

 

Public Liability and Property Damage. Lessee shall, during the Term, maintain
Insurance against public liability, including that from personal injury or
property damage in or about the Premises, insuring both Lessor, Lessor’s
managing agent and naming the Lessor and Lessor’s managing agent as an
additional insured therein, in amounts of not less than $500,000.00 general
liability per occurrence limit; $1,000,000.00 general aggregate; $100,000.00
products and complete operation aggregate; $500,000.00 personal injury and
advertising limit with a minimum $50,000.00 of fire and legal liability limit,
and $5,000.00 medical limit.

 

 
 

--------------------------------------------------------------------------------

 

 

Workman’s compensation insurance for the benefit of all employees entering upon
the Premises as a result of or in connection with their employment by Lessee;

 

All other insurance required of Lessee, as an employer, pursuant to any law,
rule, or ordinance of any governmental authority having jurisdiction.

 

Fire, casualty, and extended coverage insurance in Lessee’s fixtures,
improvements and furnishings, which policies of insurance shall be in amounts
typically required by landlords of similar properties; and

 

Certificates of insurance issued by the insurance or insuring organization shall
be delivered to Lessor on or before the Commencement Date and proof of renewal
shall be provided to Lessor not less than thirty (30) calendar days prior to the
expiration of any policy. In addition to Lessee’s pro rata share of operating
costs, Lessee shall pay to Lessor within ten (10) calendar days of its receipt
of Lessor’s written required, the entire amount of any extraordinary or
additional premium for insurance upon or for the Premises and/or Center
occasioned by or resulting from Lessee’s use of the Premises.

 

The aforementioned insurance shall be in companies authorized to engage in the
business of insurance in the State of Tennessee with a minimum rating of “A” by
A.M. Best and shall be in form, substance, and amount (where not stated above)
reasonably satisfactory to Lessor. The insurance shall not be subject to
cancellation except after at least thirty (30) calendar day’s prior written
notice to Lessor. If any of the aforementioned insurance shall not be procured
or maintained by Lessee, Lessor may, at its option, procure such insurance
thereof, and Lessee shall pay to Lessor any sums expended by Lessor therefore
upon demand; or, Lessor may, at its option, terminate this Lease.

 

Increase in Fire Insurance Premium. Lessee agrees that it will not keep, use,
sell or offer for sale in or upon the Leased Premises any article which may be
prohibited by the standards form of fire and extended risk insurance policy.

 

Lessee shall indemnify Lessor and save it harmless from and against any and all
claims, actions, damages, liability and expense in connection with loss of life,
personal injury and or damaged property (a) per arising from or out of any
occurrence in, upon or at the Premises (b) arising from or out of the occupancy
or use by Lessee or concessionaires of the Premises.

 

 

12.

WAIVER OF RIGHTS. Lessor and Lessee shall each have included in all policies of
commercial property insurance, commercial general liability insurance, and
business interruption and other insurance respectively obtained by them pursuant
to this Lease, a waiver by the insurer of all right subrogation against the
other in connection with any loss or damage thereby insured against. Any
additional premium for such waiver shall be paid by the primary insured. To the
full extent permitted by law, Lessor and Lessee each waive all right of recovery
against the other for, and release the other from liability for, loss or damage
to the extent such loss or damage is covered by valid and collectable insurance
in effect at the time of such loss or damage or, in the event of a failure to
insure or self-insurance, would be covered by the insurance required to be
maintained under this Lease by the party seeking recovery.

 

 
 

--------------------------------------------------------------------------------

 

 

 

13.

FIRE OR OTHER CASUALTY. If the Premises are damaged by fire or otherwise to such
extent so as to interfere with their use by Lessee, the rent payable for the
period commencing on the date of such damage ending on the date on which
restoration of the Premises is completed, shall be abated in the proportion
which the floor space made unusable bears to the floor space leased to Lessee
prior to such damage. If the Premises are totally destroyed or rendered
untenantable, Lessor shall have the right, but no obligation to render the
Premises tenantable by repairs within ninety (90) days from the date of such
casualty and Lessor shall be free of all restrictions as to proceeding with the
work of repair or rebuilding. If the Premises are not rendered tenantable within
said period, either party may elect to cancel this Lease, and in the event of
such cancellation, rent shall be paid only to the day of the fire or casualty.

 

 

14.

SIGNS. Lessee may place on the Premises, a sign of standard size displaying
Lessee’s name and business, subject to Lessor’s and City of Oak Ridge’s
reasonable approval. The cost of such signage, including identification signs,
and its installation and removal at Lessor’s discretion shall be borne by
Lessee.

 

 

15.

SUBORDINATION. This Lease is subject and subordinate to the lien of any and all
mortgages, which may now or hereafter encumber or otherwise affect the Premises.
Lessee shall, at Lessor’s request, promptly execute a certificate or other
document confirming such subordination. Lessee shall attorn to the successor to
Lessor’s interest herein, if requested to do so by such successor, and to
recognize such successor as the Lessor under this Lease. Lessee agrees to
execute and delivery upon the request of Lessor any instrument evidencing such
attornment.

 

Lessor shall cause any mortgage or holder of the reversionary interest under any
Prime Lease to delivery to Lessee a non-disturbance agreement providing that the
holders of such mortgage or reversionary interest agree that so long as Lessee
is not in default, Lessee’s leasehold estate shall remain undisturbed and shall
survive any and all actions and proceedings which may be taken pursuant to the
instrument to which this Lease is subordinated.

 

 

16.

ESTOPPEL CERTIFICATE. Lessee agrees, at any time, upon not less than fifteen
(15) days prior written notice by Lessor, to execute a statement in writing (i)
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications stating such modification), (ii) stating the dates
to which the rent and any other charges hereunder have been paid by Lessee,
(iii) stating whether or not, to the best knowledge of the Lessee, Lessor is in
default in the performance of this Lease, and if so, specifying each such
default of which Lessee may have knowledge, and (iv) stating the address to
which notices to Lessee should be sent.

 

 

 

17.

CONDEMNATION. If the entire Premises are taken by eminent domain, or so much
thereof as to render the balance inadequate for the operation of Lessee’s
business, then in such event, this Lease shall terminate.

 

 
 

--------------------------------------------------------------------------------

 

 

In the event of any taking under the powers of eminent domain which does not
terminate this Lease but which interferes with the use of the balance of the
Premises by Lessee, the rent payable by Lessee shall be abated, commencing on
the date on which possession is taken by the condemning authority, in the
proportion which the floor space so taken or made unusable bears to the floor
space leased to Lessee prior to the taking.

 

If the taking is of land only and does not interfere substantially with the use
of the balance of the Premises by Lessee, there shall be no abatement of rent.

 

If the taking does not terminate this Lease, Lessor shall promptly, at its own
cost and expense, restore the balance of the Premises to as near their former
condition as circumstances will reasonably permit.

 

All damages awarded for any taking or all or any part of the improvements owned
by Lessor under the power of eminent domain shall belong to Lessor. This
provision shall not prevent Lessee from claiming and recovering from the
condemning authority compensation for taking of Lessee’s tangible property or
for Lessee’s loss of business, business interruption or business removal and
relocation.

 

 

18.

COMPLIANCE WITH THE LAW. Lessee shall not use the Premises or permit anything to
be done in or about the Premises, which will in any way conflict with any law,
statute, ordinance or governmental rule, regulation or requirement now in force
or which may hereafter be enacted or promulgated. Lessee shall at its sole cost
and expense promptly comply with all laws, statutes, ordinances and government
rules, regulations or requirements now in force or which may hereafter be in
force and with the requirements of any board of fire underwriters or other
similar body now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Premises, excluding structural changes not
related to or affected by Lessee.

 

 

19.

ABANDONMENT. (INTENTIONALLY DELETED).

 

 

20.

LIENS. Lessee shall keep the Premises and the property in which the Premises are
situated, free from any liens arising out of any work performed, materials
furnished or obligations incurred by Lessee. Failure to do so shall constitute a
default hereunder. The interest of Lessor shall not be subject to liens for
improvements made by Lessee. Lessee shall notify every contractor making
improvements of this provision. The parties agree to execute, acknowledge and
delivery without charge a Memorandum of Lease, in recordable form, containing a
confirmation that the interest of the Lessor shall not be subject to liens for
improvements made by Lessee to the Premises

 

 

21.

ASSIGNMENT AND SUBLETTING. Lessee shall not assign, transfer, mortgage, pledge,
hypothecate or encumber this Lease, or any interest therein, and shall not
sublet the Premises or any part thereof, or any right or privilege appurtenant
thereto, or suffer any other person (the agents and servants of Lessee excepted)
to occupy to use the Premises, or any portion thereof, without the written
consent of Lessor, which consent shall not be unreasonably withheld. A consent
to one assignment, subletting, occupation or use by any other person, shall not
be deemed to be a consent to any subsequent assignment, subletting, occupation
or use by another person. Any assignment or subletting without consent shall be
void, and shall, at the option of Lessor, terminate this Lease. This Lease shall
not, not shall any interest within, be assignable as to the interest of Lessee
by operation of law without the written consent of Lessor.

 

 
 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, provided Lessee is not in default hereunder
beyond any applicable notice or cure period, Lessee shall have the right, upon
at least ten (10) days’ prior written notice to Lessor, to assign this Lease or
to sublet all or any portion of the Premises to an Affiliate (as hereafter
defined); provided, however, no such assignment or subletting shall relieve
Lessee of its obligation to Lessor hereunder. The term “Affiliate” shall mean
any parent company or and subsidiary which controls or is controlled by Lessee
or is under common control with Lessee, or any company in which or with which
Lessee is merged or consolidated provided that by operation of law or by
effective provisions contained in the instruments of merger or consolidation the
liabilities of the companies participating in such merger or consolidation are
assumed by the company surviving such merger or created by such consolidation or
any entity acquiring all or substantially all of the stock or assets of Lessee.
The tern “control” shall mean ownership of not less than fifty-one percent of
the voting rights attributable to the shares of the controlled company.

 

Notwithstanding the foregoing, no voluntary assignment of this Lease shall be
deemed to occur and no consent of Lessor shall be required in connection with
any transfer of Lessee’s capital stock in connection with an initial public
offering of Lessee’s capital stock, private offering of Lessee’s capital stock,
or any transfers of Lessee’s capital stock affected through any recognized stock
exchange or the over the counter market.

 

 

22.

HOLDING OVER. Lessee shall pay Lessor one hundred fifty percent (150%) of the
amount of the daily base rent in effect immediately prior to termination for
each day Lessee retains possession of the Premises after termination. Acceptance
by Lessor of rent after termination shall not constitute a renewal, but rather a
tenancy from month to month. This provision shall not be deemed to waive
Lessor’s right of reentry or any other right.

 

 

23.

BANKRUPTCY OR INSOLVENCY. Either (a) the appointment of a receiver to take
possession of all or substantially all of the assets of Lessee or (b) an
assignment by Lessee for the benefit of creditors or (c) any action taken or
suffered by Lessee under any insolvency, bankruptcy or reorganization act, shall
constitute a breach of this Lease by Lessee. In no event shall this Lease be
assigned or assignable by operation of law or by voluntary or involuntary
bankruptcy proceedings or otherwise and in no event shall this Lease or any
rights or privileges hereunder be an asset of Lessee under any bankruptcy,
insolvency or reorganization proceedings.

 

 

24.

DEFAULT. Each of the following shall be deemed to be a default by Lessee and a
breach of this Lease:

 

 

(a)

Default in the payment of rent or any other sums due hereunder, or any
part-thereof, for a period of thirty-one (31) days after Lessor gives Lessee
written notice of such default.

 

(b)

Default in the performance of any other covenant or condition of this Lease or
of the rules and regulations for the building in which the Premises are located
for a period greater than that reasonably required to cure such default by
diligent action after written notice by Lessor to Lessee.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(c)

Default in payment of any sums due or in the performance of any other covenant
or condition of any other lease between Lessor and Lessee.

 

 

25.

REMEDIES ON DEFAULT. In addition to the remedies provided by Tennessee Statutes,
Lessor shall have the following remedies:

 

 

(a)

Lessor may reenter the Premises immediately and terminate the Lease. Lessor may
remove all persons and property from the Premises. Such property may be removed
and stored in a public warehouse or elsewhere at the cost of, and for the
account of Lessee.

 

(b)

Lessor may re-let the Premises or any part of the Premises for any term without
terminating the Lease, at such rent and on such terms as he may choose, for the
Lessee’s account. Lessor may make such alterations or repairs of the Premises as
may be necessary or required. The duties and liabilities of the parties upon
such reletting are as follows:

 

 

(i)

In addition to Lessee’s liability to Lessor for breach of the Lease, Lessee
shall be liable for all expenses of the reletting, including, without
limitations broker’s commissions, expenses of alterations and repairs and al
other expenses of the Lessor. Lessee shall pay to Lessor such expenses on the
dates the rent is due provided herein, minus the rent received by Lessor from
reletting.

 

(ii)

Lessor, at his option, shall have the right to apply the rent received from
reletting the Premises as follows:

 

First, to reduce Lessee’s indebtedness to Lessor under the Lease, not including
indebtedness for rent;

 

Second, to recover expenses of reletting and alterations and repairs made;

 

Third, to recover the rent due under the Lease; and

 

Fourth, to payment of future rent under the Lease as it becomes due.

 

 

(iii)

Notwithstanding any such reletting without termination, Lessor may at any time
hereafter elect to terminate this Lease for such previous breach.

 

 

(c)

Lessor may terminate the Lease. Upon termination of the Lease, Lessor may
recover from Lessee all damages approximately resulting from the breach,
including the cost of recovering the Premises and the unpaid rent that had been
earned at time of termination of Lease. All such amounts shall be immediately
due and payable from Lessee.

 

 

(d)

Notwithstanding the foregoing, in the event of the termination of the Lease
term, vacation of the Premises by Lessee, or termination of Lessee’s right to
possession, Lessor shall use commercially reasonable efforts to re-let the
Premises, by actively offering the same for rent in order to mitigate Lessee’s
liability hereunder at such rental and on such terms as shall be approximately
comparable to the rental and on the terms on which comparable space in the area
shall then be offered. Further, Lessor agrees that it will only repossess or
regain possession of the Premises through applicable dispossessory or similar
statutory proceedings.

 

 
 

--------------------------------------------------------------------------------

 

 

 

26.

PURCHASE OPTION. NOT APPLICABLE.

 

 

27.

SALE BY LESSOR. If Lessor sells or conveys the Premises, Lessor shall be
released from any future liability upon any of the covenants or conditions,
expressed or implied, herein contained in favor of Lessee, and Lessee agrees to
look solely to the successor in interest of Lessor. This Lease shall not be
affected by any such sale, and Lessee agrees to attorn to the purchaser or
assignee.

 

 

28.

RIGHT OF LESSOR TO PERFORM. All covenants and agreements to be performed by the
Lessee under any of the terms of this Lease shall be performed by the Lessee at
Lessee’s sole cost and expense and without any abatement of rent. If the Lessee
fails to pay any sum of money, other than rent, required to be paid by it or
fails to perform any other act on its part to the performed hereunder, and such
failure continues for thirty-one (31) days after notice by the Lessor, the
Lessor may, but shall not be obligated, make any such payments or perform any
such other act on the Lessee’s part to be made or performed as in this Lease
provided. Lessee’s obligations shall not be waived by Lessor’s exercise of this
option.

 

All sums paid by the Lessor and all necessary incidental costs together with
interest thereon at the rate of one and one-half percent (1 ½ %) per month from
the date of payment by the Lessor shall be payable to the Lessor on demand the
Lessee covenants to pay any such sums, and the Lessor shall have (in addition to
any other right or remedy of the Lessor) the same rights and remedies in the
event of nonpayment thereof by the Lessee as in the case of default by the
Lessee in the payment of the rent.

 

 

29.

ATTORNEY FEES. In case suit shall be brought to enforce the provisions of this
Lease, attorney’s fees shall be awarded to the prevailing party.

 

 

30.

SURRENDER OF PREMISES. The voluntary or other surrender of this Lease by Lessee,
or a mutual cancellation thereof, shall not work a merger, and shall, at the
option of Lessor, terminate all or any existing subleases or sub-tenancies, or
may, at the option of Lessor, operate as an assignment to it of any or all such
subleases or sub-tenancies.

 

 

31.

WAIVERS. The waiver by Lessor of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
as any subsequent breach of the same or any other term, covenant or condition.

 

The subsequent acceptance of rent by Lessor shall not be deemed to be a waiver
of any preceding breach by Lessee of any term, covenant or condition of this
Lease, other than the failure of Lessee to pay the particular rental so
accepted, regardless of Lessor’s knowledge of such preceding breach at the time
of acceptance of rent.

 

 

32.

NOTICES. All notices and demands, which may or are required to be given by
either party to the other, shall be in writing. All notices and demands shall be
sent to United States certified or registered mail, postage paid, or by
reputable overnight courier to the addressed as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

 

TO LESSOR:

Mullins Properties, LLC

 

 

c/o Terry Mullins, Managing Member

 

 

104 Artesia Drive

 

 

Oak Ridge, TN 37830

 

 

(865) 482-1061 (Office)

 

 

(865) 567-4832 (Cell)

 

 

 

 

TO LESSEE:

BioLargo Engineering, Science & Technologies, LLC

 

 

105 Fordham Rd.

 

 

Oak Ridge, TN 37830

 

 

Attn: Randall Moore, President

 

 

 

 

 

WITH A COPY TO:

 

 

BioLargo, Inc.

 

 

14921 Chestnut St.

    Westminster, CA 92683     Attn: Dennis P. Calvert, President

 

 

 

Notices shall be deemed to have been served upon the part to whom addressed upon
receipt (or refusal of acceptance) by registered mail or reputable overnight
courier. Either party may change its address by giving written notice of such
change to the other party.

 

 

33.

COVENANT OF QUIET ENJOYMENT. Lessor agrees that is the Lessee shall perform all
the covenants and conditions of this Lease, Lessee shall, at all times during
such term, have the peaceful and quiet enjoyment and possession of the Premises.

 

 

34.

SUCCESSORS AND ASSIGNS. The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and find the heirs,
successors, executors and assigns of the parties.

 

 
 

--------------------------------------------------------------------------------

 

 

 

35.

HAZARDOUS MATERIALS. Subject to the remaining provisions of this paragraph,
Lessee shall be entitled to use and store only these Hazardous Materials
(defined below), that are necessary for Lessee’s business, provided that such
usage and storage is in full compliance with all applicable local, state and
federal statutes, orders, ordinances, rules and regulations (as interpreted by
judicial and administrative decisions). Lessor shall have the right at all times
during the term of this Lease to (i) inspect the Premises, (ii) conduct tests
and investigations to determine whether Lessee is in compliance with the
provisions of this Paragraph, and (iii) request lists of all Hazardous Materials
used and stored or located on the Premises; the cost of all such inspections,
tests and investigations to be borne by Lessee, if Lessor reasonably believes
they are necessary. Lessee shall give to Lessor immediate verbal and follow-up
written notice of any spills, releases or discharges of Hazardous Materials on
the Premises, or in any common areas or parking lots (if not considered part of
the Premises), caused by the acts of or omissions of Lessee, or its agents,
employees, representatives, invitees, licensees, subtenants, customers or
contractors. Lessee covenants to investigate, clean up and otherwise remedy any
spill, release or discharge of Hazardous Materials caused by the acts or
omissions of Lessee, or its agents, employees, representatives, invitees,
licensees, subtenants, customers or contractors at Lessee’s cost and expense;
such investigations, clean up and remediation to be performed after Lessee has
obtained Lessor’s written consent, which shall not be unreasonably withheld;
provided, however, that Lessee shall be entitled to respond immediately to any
emergency without first obtaining Lessor’s written consent. Lessee shall
indemnify, defend and hold Lessor harmless from the against any and all claims,
judgements, damages, penalties, fines, liabilities, losses, suits,
administrative proceedings and costs (including, but not limited to, attorney’s
and consultants fees) arising from or related to the use, presence,
transportation, storage, disposal, spill, release or discharge of Hazardous
Materials on or about the Premises caused be the act or omission of Lessee, its
agents, employees, representatives, invitees, licensees, subtenants, customers
or contractors. Lessee shall not be entitled to install any tanks under, on or
about the Premises for the storage of Hazardous Materials with the express
written consent of Lessor, which may be given or withheld in Lessor’s sole
express written discretion. As used herein, the term “Hazardous Materials” shall
mean any hazardous or toxic wastes, materials or substances, and other
pollutants or contaminates, which are or become regulated by all applicable
local, state and federal laws, any Rule or Regulation of the Tennessee
Department of Environmental Regulation concerning the following elements: (ii)
petroleum, (iii) asbestos, (iv) polychlorinated biphenylis; and (v) radioactive
materials. The provisions of this Paragraph shall survive the termination of
this Lease.

 

 

36.

RADON GAS. Radon is naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in Tennessee. Additional information regarding
radon and radon testing may be obtained from your county public health unit.

 

 

37.

GOVERNING LAW. This lease shall be governed, construed and enforced in
accordance with the laws of the State of Tennessee.

 

 

38.

COMPLETE AGREEMENT AMENDMENTS. This Lease, including all Exhibits, constitutes
the entire agreement between the parties; it supersedes all previous
understandings and agreements between the parties, if any; and no oral or
implied representation or understandings shall vary its terms, and it may not be
amended except by a written instrument executed by both parties.

 

END OF LEASE – SIGNATURE PAGE FOLLOWS

 

 

 

 

[signature page to Lease Agreement for 105 Fordham Road, Oak Ridge]

 

In Witness Whereof, Lessor and Lessee have executed this Lease on the day and
year set forth above.

 

 
 

--------------------------------------------------------------------------------

 

 

 

WITNESS AS TO LESSOR  

Mullins Properties, LLC  

 

 

 

 

 

 

 

 

By:

 

                Date:                                   WITNESS AS TO LESSEE
BioLargo Engineering, Science & Techologies, LLC                 By:            
      Date:  

 